Citation Nr: 1611563	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  08-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a higher initial rating in excess of 10 percent for status post fracture distal radial ulnar joint arthrosis of the right wrist (hereinafter "right wrist disability") from December 13, 2005. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1986 to December 1994.   	

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Montgomery, Alabama.   

This case was first before the Board in July 2010, where the Board remanded the right wrist disability to the Appeals Management Center (AMC) to "discuss" whether extraschedular referral under 38 C.F.R. § 3.321 (2015) was warranted.  The July 2010 Board remand also referred the issue of a TDIU to the RO for "appropriate development" (Note: Remand, rather than referral, by the Board the AOJ of the issue of TDIU was appropriate.  Rice v. Shinseki, 22 Vet. App. 447 (2009)). 

 Subsequently, a March 2014 Board remand found that a July 2011 supplemental statement of the case failed to discuss extraschedular referral for the right wrist disability; therefore, the case was remanded for the AMC to consider whether referral for an extraschedular rating was warranted.  An August 2014 supplemental statement of the case discussed extraschedular referral under 38 C.F.R. § 3.321 for the right wrist disability and determined no referral was necessary.  

This case was previously before the Board in September 2014, where the Board remanded the right wrist initial rating issue for additional development, including providing the Veteran with a VA examination to assist in determining the current severity of the right wrist disability.  The September 2014 Board remand also re-referred the TDIU issue to the RO because the issue had yet to be developed (versus Remand for TDIU per Rice, 22 Vet. App. at 447).  A January 2015 VA examination report reflects the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the September 2014 Board remand directives for the right wrist disability initial rating issue is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  As the issue of a TDIU has yet to be developed, it is discussed below.  

Finally, the Veteran testified before a Veterans Law Judge at a June 2010 Board hearing at the RO in Montgomery, Alabama.  The Veterans Law Judge who held the hearing has since left the Board.  In an August 2011 letter, the Veteran was offered an opportunity to testify at another Board hearing.  The Veteran did not respond.  In a December 2014 statement, the Veteran indicated that he was never notified of the opportunity to testify in front of a current Veterans Law Judge.  Subsequently, the Board sought clarification as to whether the Veteran would like a new hearing.  In a March 2016 "Appellant Request to Forego Hearing," the representative wrote that the Veteran wanted to "forgo another hearing and to move forward with the appeal process."   

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

As discussed in detail below, the issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  For the entire initial rating period from December 13, 2005, the right wrist disability has been manifested by symptoms of painful motion and clicking that are productive of noncompensable limitation of motion.
2.  For the entire initial rating period from December 13, 2005, the right wrist disability has not been manifested by ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right wrist disability have not been met or more nearly approximated for any part of the initial rating period from December 13, 2005.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2105).  As the rating issues on appeal arise from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 
38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

Regarding the duty to assist in this case, the Veteran received VA examinations in July 2008, April 2010, and January 2015.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above. 

Initial Rating for Right Wrist Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2015).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  
See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Veteran is in receipt of a 10 percent disability rating for the right wrist disability under 38 C.F.R. § 4.71a, Diagnostic Code 5215 from December 13, 
2005 (date of claim).  The Veteran is right hand dominant.  Under Diagnostic Code 5215 (limitation of motion of the wrist), 10 percent disability ratings are warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 
15 degrees.  Diagnostic Code 5215 does not provide for a rating in excess of 
10 percent.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for the wrist is extension from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 degrees, forearm supination 0 to 85 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees. 

Throughout the course of the appeal, the Veteran has contended generally that a higher rating than 10 percent is warranted for the right wrist disability.  In an August 2007 notice of disagreement, the Veteran wrote that the right wrist disability caused pain with activity.  In a May 2008 substantive appeal, the Veteran wrote that the right wrist disability limited "normal working movements of the hand," with symptoms of hand pain with use.  At the June 2010 Board hearing, the Veteran testified that joint pain limited hand strength, that he was unable to do repetitive right hand activity or grip, and that pain had worsened since the July 2008 VA examination.   

A June 2006 private treatment record reflects the Veteran sought treatment for right wrist pain that had recently worsened.  The private examiner noted tenderness to palpation, and no significant distal radial ulnar joint instability.  A right wrist x-ray revealed "an old ulnar styloid fracture that has healed," with no evidence of ulnar impaction and/or dorsal subluxation of the ulna.  The private examiner opined that, while a snapping sound was created with wrist rotation, the sound was unrelated to the extensor carpi ulnaris tendon.  

At the July 2008 VA examination, the Veteran reported pain as a 6 or 7 on a 
1-10 pain scale, daily flare-ups that increase pain to an 8, and wrist pain aggravated by repetitive use.  The Veteran denied locking or instability.  Upon physical examination, range of motion testing after three repetitions reflected right wrist dorsiflexion from 0 to 10 degrees without pain, palmar flexion from 0 to 35 degrees with pain beginning at 35 degrees, radial deviation to 20 degrees without pain, and ulnar deviation from 0 to 35 degrees with pain beginning at 35 degrees.  The VA examiner noted crepitus, no discomfort or difficulty with range of motion testing, and no edema, effusion, tenderness, deformities, weakness, fatigue, or instability.  The VA examiner also indicated that determining additional limitation due to flare-ups would be speculative.  

At the August 2010 VA examination, the Veteran reported symptoms of pain and cracking, and denied swelling, weakness, instability, and flare-ups.  Upon physical examination, range of motion testing after three repetitions reflected right wrist dorsiflexion from 0 to 50 degrees, palmar flexion from 0 to 25 degrees, radial deviation to 15 degrees, and ulnar deviation from 0 to 30 degrees.  The VA examiner noted no deformity, malalignment, tenderness, edema, redness, spasms, painful motion, abnormal movement, guarding, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, and/or pertinent abnormal weight bearing.  The VA examiner also assessed that the right wrist appeared to be essentially normal with no signs of fracture or dislocation, with mild functional limitations that did not prevent sedentary to light duty employment.  The VA examiner reasoned that most fractures heal without significant sequel of pain, and, despite subjective symptoms, the right hand, wrist, and upper extremity had remained functional.  


At a third VA examination in January 2015, the Veteran reported right wrist popping and clicking, instability, and denied surgery, receiving physical therapy, occupational therapy, and hospitalization.  The Veteran also reported experiencing an active flare-up.  Upon physical examination, range of motion testing reflected right wrist dorsiflexion from 0 to 55 degrees, palmar flexion from 0 to 75 degrees, radial deviation to 20 degrees, and ulnar deviation from 0 to 30 degrees.  The examiner noted no pain, weakness, fatigue, or lack of endurance or incoordination after repetitive use, to include no additional loss of motion.  The VA examiner also noted no ankylosis, crepitus, scar, and normal motor strength.  The VA examiner opined the right wrist disability did not impact the ability to perform any type of occupational task (such as standing, walking, lifting, sitting, etc.).  The VA examiner also opined that the right wrist disability did not impact the ability to work.  

After a review of all the evidence, both lay and medical, for the entire initial rating period from December 13, 2005, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the right wrist disability have not been met or more nearly approximated. 38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 10 percent rating is the maximum schedular disability rating under Diagnostic Code 5215.  

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated under any other diagnostic codes pertaining to the wrist - specifically, ankylosis under Diagnostic Code 5214.  The range of motion in the right wrist, as documented in the July 2008, August 2010, and January 2015 VA examination reports, demonstrates that the right wrist disability has not been manifested by ankylosis or limitation of motion akin to that of ankylosis.  The January 2015 VA examiner specifically noted that there was no right wrist ankylosis.  Rather, the August 2010 and January 2015 VA examinations reflect near full range of motion in all planes.  

The Board has considered whether a higher disability rating for the right wrist is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right wrist disability has caused pain and clicking, which have restricted overall motion. The Veteran has consistently reported chronic right wrist pain and difficulty with repetitive use; however, as noted above, even taking into account additional functional limitation due to pain, VA examination reports and treatment records indicate range of motion for the entire initial rating period that do not more nearly approximate ankylosis of the wrist.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right wrist disability.  As such, the Board finds that a higher initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 5214 (ankylosis of the wrist) for the right wrist disability.

Further, the Veteran has not undergone a total right wrist replacement; therefore, Diagnostic Code 5053 does not apply.  Finally, there is no evidence of record of any scars associated with the right wrist disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right wrist. 38 C.F.R. § 4.118.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right wrist disability under 38 C.F.R. § 3.321(b)(1) (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

The Board finds the schedular criteria are adequate to rate the right wrist disability, and no referral for extraschedular consideration is required.  The right wrist disability has manifested has been manifested by symptoms of pain and limitation of motion.   The schedular rating criteria (Diagnostic Code 5215) specifically contemplate such symptomatology and functional impairment, including motion limited to orthopedic factors such as pain, weakness, and fatigue (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  The degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no combined effect possible because there is only one service-connected disability (right wrist).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with the right wrist disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.21(b)(1) are not met.  See Bagell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The appeal for a higher initial disability rating in excess of 10 percent for a right wrist disability is denied.   


REMAND

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a
TDIU due to service-connected disability may be part and parcel of a rating issue when TDIU is raised by the record during the pendency of the rating issue.  In this case, in an August 2007 notice of disagreement, the Veteran wrote that, as a result of his right wrist disability, he was forced to switch from construction to administration, and still had hardships "with gaining suitable employment."  At the June 2010 Board hearing, the Veteran indicated that the right wrist disability affected the dominant arm, which made him unable to perform most labor functions.  The Veteran also testified that the right wrist disability had forced a switch in employment, from construction to administrative work, and was unable to use an ergonomic keyboard in conjunction with administrative work.  The Veteran also testified that, although he does not like to miss work, he frequently left early because of symptoms of pain and the "fog" experienced as a result of pain medication.   

In light of the evidence of record, as discussed above, in the July 2010 and September 2014 Remands, the Board acknowledged that the evidence had reasonably raised a claim for a TDIU in conjunction with the appeal for higher initial disability rating for the right wrist disability, and referred, then re-referred, the issue to the AOJ.  

It does not appear that the TDIU issues has been adjudicated by the AOJ because a rating decision granting or denying entitlement to a TDIU has not been issued, and the issue was not included in the February 2015 supplemental statement of the case.   The Board finds that a remand is required.  The Board also notes that Veteran has not been provided with adequate notice under the duty to notify provisions of the VCAA regarding the requirements to substantiate TDIU.  The claim for a TDIU is remanded for these reasons.  Rice at 447. 

Accordingly, the issue of TDIU is REMANDED for the following action:

1. The AOJ should send VCAA notice for a 
TDIU and any related development (such as a VA Form 21-8940).

2.  After all available evidence has been associated with
the record, the AOJ should review the evidence and determine whether further development is warranted for a TDIU for the entire period on appeal from December 13, 2015.  The AOJ should take any additional development as deemed necessary.

3.  After completion of the above and compliance with the 
requested actions has been ensured, adjudicate the issue of a TDIU in light of all the evidence of record.  If the determination remains adverse to the Veteran, the Veteran and representative should be furnished with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


